PER CURIAM.
We reverse the order denying appellant Lucas’ motion to correct sentence, in which he claimed entitlement to credit for the time he spent in jail after his bond was allegedly revoked. The trial court’s denial was based on documents from the court record that Lucas alleged were incomplete, because they did not show the bond revocation.
The attachments to the order on appeal do not refute Lucas’ allegation that other portions of the court record would show entitlement to the credit he claims. We remand for further proceedings. If the court finds that its records do not provide a clear answer, it may look to Lucas’ jail records. See, Nelson v. State, 760 So.2d 240 (Fla. 4th DCA 2000).
FARMER, SHAHOOD and GROSS, JJ., concur.